          Case 1:20-cv-02302-AT Document 9 Filed 05/14/20 Page 1 of 1

                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
PAMELA WILLIAMS, on behalf of herself and all others          DOC #: _________________
similarly situated,                                           DATE FILED: __5/14/2020_______

                            Plaintiff,

              -against-
                                                                      20 Civ. 2302 (AT)
SAMY’S CAMERA, INC.,
                                                                          ORDER
                        Defendant.
ANALISA TORRES, District Judge:

       On March 23, 2020, the Court ordered the parties to submit a joint status letter and
proposed case management plan by May 12, 2020, in advance of the initial pretrial conference
scheduled for May 19, 2020. ECF No. 5. Those submissions are now overdue. Accordingly, it
is ORDERED that by May 15, 2020, the parties shall file their joint letter and proposed case
management plan.

       SO ORDERED.

Dated: May 14, 2020
       New York, New York
